Dissenting Opinion.
Todd, J.
I cannot concur in the decree rendered in this case, and, as briefly as the subject will admit, I will give the reasons for my dissent therefrom. In doing so, I shall coniine myself to the consideration of that feature of the act in question which relates to the sale of intoxicating liquors on Sunday, as that presents the sole issue in this case.
The reasoning of the majority opinion, marked as it is by ingenuity, force and vigor, has failed to convince me that the statute in question contravenes the provision of the Constitution of 1868 bearing on the title to the act, and which the opinion, at the outset, proposed only to consider as alone sufficient to justify the decree rendered.
Another objection to the act was, however, found and discussed and declared equally fatal to its validity; and this second objection I will also notice in its. turn.
1. The title of the act in question, by its terms authorized and covered the absolute prohibition of the sale of intoxicating liquors on Sunday, provided by a section of the act. The constitutional objection urged, is to that part of the act which declares the penalty and provides for the punishment of violations of the ordinances to enforce this prohibition, by indictment or information in the name of the State, contending that such mode of enforcing the penalty is not expressed in the title of the act, in conformity to the constitutional requirement that “ all the objects of an act must be expressed in the title.”
*987To my mind, it seems clear that the act had but one object, and that was to regulate or prohibit the sale of intoxicating liquors on, Sunday, in such parishes or communities as might desire the restriction. In other words, it was designed to stop the sale of whisky, etc., on Sunday, in any parishes where public sentiment demanded it. To confound the object of a law with the measures for attaining or securing that object, seems to me a confusion of terms, confounding the law itself, its spirit and essence, with the mere sanction of the law. It is to argue that the intent of the Legislature in passing the act was not to regulate or prohibit the sale of whisky on Sunday, but its object was to create or declare a new offence and get offenders punished for committing it.
It is suggested in the opinion of the Court, that a reader of the title of the act would be surprised to find in the body of it the clause in question. On the contrary, it seems more reasonable to me to suppose that such reader, appreciating fully the purpose of the act, disclosed in the title, and the difficulty of fully consummating that purpose, and the power required to that end, would rather be surprised, should he fail to discover in an act of this kind, under a title so broad and comprehensive, any adequate provision for enforcing it, or punishing its violation; and would be alike disappointed, should he find any less efficient measure to carry out the object of the act than that contained in this. He would, in such event, very naturally conclude that the law-makers of the State had indulged in a very useless and fruitless piece of legislation.
To me it appears that the penalty declared,.and mode of punishment provided, was not only strictly germane to the object expressed, but, in fact, an essential adjunct to such object, without which that object would be meaningless and lifeless. We are supported in this view of the subject by the decision of our predecessors, Chief Justice Manning being the organ of an unanimous Court, where this precise question was at issue, on an appeal from a judgment rendered in a similar prosecution, under the same law and ordinance, in the same parish, and where the identical objection toticlem verbis was made to the constitutionality of the act; and though the language of that decision was quoted in the majority opinion, it is so pointed, comprehensive and confirmatory of my views, that I reproduce it here, as follows:
“The title of the act is sufficiently comprehensive. It indicates very clearly its whole purpose. No one after reading it could fail to be informed of the object of the legislation, and that is the intent of the constitutional provision upon that subject.” (The italics are mine). State vs. Bott, 31 An. 663. To that opinion I adhere.
The construction and meaning of the clause in question, as there given, is in strict conformity to and fortified by frequent decisions of *988this Court. 9 An. 329, 350; 11 An. 54, 145, 671; 13 An. 301, 399; 15 An. 297; 26 An. 675, 708; 27 An. 415.
2. Another objection to the law, and which is also pronounced fatal to it, is “ that the General Assembly was without power to delegate its legislative power to a police jury in the manner and form resorted to 1 herein.”
I regard this objection as more clearly untenable than the other.
All powers that are wielded by the police juries of the parishes, are delegated powers, that is, powers originally possessed by the State, but which, for the purposes of securing the peace, good order and well-being of communities, it has transferred or delegated to the local governments of such communities. To the extent of the powers thus conferred, the parochial authorities become the special legislatures of the parishes over which their authority respectively extends. No constitutional inhibition is cited against the delegation of such powers by the State to these minor legislative bodies, and I apprehend that none can be found. It is certain that such general delegation of powers over various matters, has been made in this State from time to time, and its legality has been so uniformly sanctioned by judicial authority as seemingly to place it beyond controversy. 12 An. 169, 554; 27 An. 710. And we believe such is the case in every State. In fact, such delegation may be justly regarded as essential to the effective police of communities, to the complete success of local self-government, under our system of State polity, the wisdom of which has been confirmed by long practical experience.
In the present instance, in consideration of the fact that the entire State might not be prepared for the “ advanced ideas ” embodied in the act in question, there was a marked propriety in this delegation of its powers, providing as it did, a local option touching the repressive measures contemplated by the statute, in order that the prohibition authorized, might be enforced in one parish, — the parish of East Baton Rouge, for instance, — where public opinion demanded it, but not in the parish of St. James, — or other parish, — where the popular sentiment might be opposed to it.
If such delegation of power by the State to the parishes is warranted when it has been made, and it is certain or probable that the power delegated cannot be successfully exercised, with their limited means and appliances, and the importance and gravity of the subject demands it, I see nothing illegal or improper in the State interposing and lending its power to render the enforcement of the delegated authority effective, and thus insure the accomplishment of the end in view. ' Otherwise, it might often happen that such grants of authority would prove vain and nugatory. I certainly see nothing in the Constitution to prohibit the *989State from thus “ championing ” measures originated by itself, to be inaugurated and launched by agencies created and directed by its own authority. Surely, it is a species of aid which the State has often rendered, and its constitutional right to do so has seldom, if ever, been seriously questioned. For instance, the State authorizes the parishes and other municipal corporations'to impose licenses for the sale of intoxicating liquors, and to withhold licenses under certain conditions, and declares it an offence to sell without such license, and prosecutes those thus offending, in the name of the State, by information or indictment. R. S. 1211, 1212, 1214 Again : The State has conferred on police juries full control over the making and repairing of roads, and the repair and protection of levees, and prosecutes in its own name, overseers of roads who fail to discharge their duties under the road ordinances. R. S. Secs. 3364 3381. And these prosecutions are pledged by the State in advance, and are subject to the contingencies of the commission of the offence, or “ suspended ” till such event.
We might multiply examples, but it is unnecessary, since it would be the recital of facts familiar to every one. In view, however, of these facts, and the unquestioned exercise by the State ©f the power referred to, and in the manner shown, and in the absence of any precedent against it, I cannot readily conceive how this objection is fatal to the act.
3. I am equally at a loss to understand how anything in this act can be construed to relate in any way'to the inhibition .of the Federal Constitution touching the separation of church and State; and still more so, to perceive how selling whisky on Sunday or any other day is connected with the establishment of religion, or, indeed, has anything whatever to do with the subject of religion or religious liberty.
This feature of the case presents no new question. The power to deal with the subject of the sale of intoxicating liquors, whether on Sunday or any other day, has been held to pertain to the general police power of the State, which can be wielded to accomplish the objects embraced in the statute in question. In the language of a distinguished jurist and law writer: “The police power of a State, in a comprehensive sense, embraces its system of internal regulation, by which it is sought, not only to preserve the public order and to prevent offences against the State, but also establish for the intercourse of citizen with citizen those rules of good manners and good neighborhood which are calculated to prevent a conflict of rights, and insure to each the uninterrupted enjoyment of his own, so far as is reasonably consistent with a like enjoyment of rights by others.” Dillon, Oons. Lim., 572.
Another eminent judge uses this language:
“ This police power of a State extends to the protection of the lives, limbs, health, comfort and quiet of all persons ; and by this power per*990sons and property are subject to all kinds of restraints and burdens in order to secure the general comfort, health and prosperity of the State; of the perfect right in the Legislature to do which, no question ever was, or, upon acknowledged general principles, ever can be made, so far as natural persons are concerned.” Redfield, C. J., Thorpe vs. Rutland, 27 Vt. 149.
The right to regulate or prohibit the sale of liquors, regardless of the day, is properly held to come within the just scope of this power. Dillon 476; State vs. Bott, 31 An. 663; Fralickson vs. Mayor, 40 Ala. 725; Specht vs. Coru, 8 Penn. St. 212; Charleston vs. Benjamin, 2 Stat. 508; Bloom vs. Richards, 2 Ohio St. 387; Hudson vs. Geary, 4 R. I. 485.
A few considerations will satisfy any reasonable mind that, restricting the prohibition of a traffic in liquors to Sunday, does not necessarily imply the slightest discrimination relative to religious creeds and beliefs, or the least design to interfere with them.
It is a conceded fact that all nations possessing any degree of culture and enlightenment, by law or by custom, or both, devote one day in the week to rest, in which a general abstention from all physical labor is observed. This seems to be done in obedience to a great natural law, and is now universally regarded as a wise rule in the social economy, conducive to health and comfort, and to the preservation and prolongation of animal strength and vigor. This custom, if it be of scriptural or religious origin, is adhered to by all classes, the depraved and vicious as well as by the virtuous and good, regardless of its origin, though, as a matter of fact, the same day, Sunday, has been adopted almost universally as the weekly holiday. It naturally follows from the general idleness that characterizes this day, that it would become, without some wholesome restraint, the occasion for all the mischiefs and disorders which idleness always breeds. No one will deny that the liberal use of intoxicating liquors on that day by the crowd of idlers, composed in part of the worst classes of society, would necessarily increase the tendency to disorder and lead to turbulence, immorality and crime. Hence, on that day above all others, it was apparent to legislative wisdom that there was a necessity for the curb of the law, — the same necessity that has induced a sweeping prohibition against the sale of whisky on election days.
Look at the actual facts as they existed at the time the act in question was passed. In the rural districts of the State crowds would flock on Sundays to town and cross-road stores and groceries, composed largely of that class which had not yet learned to enjoy with sobriety and moderation their newly acquired freedom, but on the contrary, believed that t'he full fruition of that freedom and demonstration of their title to it, required a free indulgence in all those excesses that distin*991guished the hoodlums and rowdies of the white race. From this cause many of our country villages, once noted for peace and quiet, the very centres of virtue and refinement, were being converted on Sundays into veritable pandemoniums of vice, rowdyism and crime. Surely it was time, and the necessity was present, to an enlightened and moral — not to say Christian — people, to crush out such a monster evil. This act was intended to do so; and it is notorious that in some places its salutary operation has worked great reforms.
It is true that Sunday is observed by a large and very respectable class of citizens as a day of religious worship, and it is on account of this fact that it is sought to impart to the act in question a religious aspect, and show in it the alleged union of church and State. We cannot well see, however, that such a usage, and for a legitimate and commendable purpose, should render .the act amenable to censure, and impart a character to it fatally obnoxious. Surely, if people do go to church on that day, it is a legal right they have, and one which carries ■with it the right to go to and return from their houses of worship without being liable to be insulted and shocked by sights and sounds of drunkenness on the way, or have the services of their sanctuaries disturbed by the same. The law-maker has recognized their right to protection by punishing all disturbers of peaceable assemblies, including religious assemblies. If this can be legally done, and such offenders legally punished, I cannot see how objections can be consistently urged against the suppression by law of the causes — the closing of the very fountains themselves — -from which these disturbances would most likely flow.
For these reasons, I am constrained to dissent from the conclusions reached by the majority of the Court.